                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JOHN L. ROSEMAN,

               Plaintiff,                                    Case Number 18-13042
v.                                                           Honorable David M. Lawson
                                                             Magistrate Judge David R. Grand
INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND
AGRICULTURAL IMPLEMENT WORKERS
OF AMERICA (UAW), FCA US, LLC,
UAW LOCAL 1700, and UAW LOCAL 140,

               Defendants.
                                              /

              ORDER ADOPTING REPORT AND RECOMMENDATION,
             DENYING DEFENDANT UAW’S MOTION TO DISMISS, AND
             DENYING PLAINTIFF’S MOTION FOR DIRECTED VERDICT

       Presently before the Court is the report issued on June 5, 2019 by Magistrate Judge David

R. Grand pursuant to 28 U.S.C. § 636(b), recommending that the Court deny defendant UAW’s

motion to dismiss and the plaintiff’s motion for a directed verdict on his claims against the union.

Although the report stated that the parties to this action could object to and seek review of the

recommendation within fourteen days of service of the report, no objections have been filed thus

far. The parties’ failure to file objections to the report and recommendation waives any further

right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.

1987). Likewise, the failure to object to the magistrate judge’s report releases the Court from its

duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the

Court agrees with the findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 66) is

ADOPTED. The plaintiff’s motion for directed verdict (ECF No. 62) and defendant UAW’s

motion to dismiss (ECF No. 58) are DENIED.
                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: June 25, 2019


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first class U.S. mail on June 25, 2019.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                   -2-
